Exhibit 10.3
SECOND AMENDMENT
TO
GLOBAL INDUSTRIES, LTD.
2005 STOCK INCENTIVE PLAN
     The Global Industries, Ltd. 2005 Stock Incentive Plan (the “Plan”) is
hereby amended as follows (terms not otherwise defined herein have the meaning
ascribed to them in the Plan), effective as of August 5, 2009:
     1. Subsection (h)(ix)(A) of Section 6 of the Plan shall be amended to read
as follows:
     “(A) any Person (which for purposes of this Section 6(h)(ix) shall include
any “group” within the meaning of Section 13(d)(3) under the Exchange Act)
except an underwriter or group of underwriters in connection with a public
offering of the Common Stock, is or becomes the “beneficial owner” (as such term
is defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company (such Person being referred to as an
“Acquiring Person”) representing 50% of the combined voting power of the
Company’s outstanding securities other than beneficial ownership by (i) the
Company or any Subsidiary of the Company or (ii) any employee benefit plan of
the Company or any Person organizes, appointed or established pursuant to the
terms of any such employee benefit plan (unless such plan or Person is a party
to or is utilized in connection with a transaction led by Outside Persons as
defined below);”
     2. The second paragraph of subsection (h)(ix) of Section 6 of the Plan
shall be amended to read as follows:
          “For purposes of clause (A) above, the term “Outside Persons” means
any Persons other than Persons described in clauses (A)(i) or members of senior
management of the Company in office immediately prior to the time the Acquiring
Person acquires the beneficial ownership described in clause (A).”
     3. The parenthetical in subpart (2)(A) of the third paragraph of subsection
(h)(ix) that reads as follows is hereby deleted:
          “(unless such other part or such Person is William J. Dore, if William
J. Dore has not ceased to be an Excluded Person)”
     4. The Plan as amended and modified by this Second Amendment shall remain
in full force and effect and this Second Amendment shall not change or modify
the terms of any outstanding Awards under the Plan.
     Adopted by the Board of Directors of Global Industries, Ltd. on August 5,
2009.

 